No. 98-11357
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-11357
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RONALD JOSEPH PUMA, also known as Ronny Puma,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC Nos. 2:97-CV-159
                          2:89-CR-029-2
                       - - - - - - - - - -
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald Joseph Puma, federal prisoner # 19431-077, appeals

from the district court’s judgment denying his request for relief

under 28 U.S.C. § 2255.    We have reviewed the record and the

briefs of the parties, and we AFFIRM the district court’s

decision essentially for the reasons set forth in the magistrate

judge’s report and recommendation and in the district court’s

order adopting the recommendation.     See United States v. Puma,

No. 2:89-CR-0029(02) (N.D. Tex. Sep. 28, 1998).     Puma’s

allegations of ineffective assistance of counsel do not rise to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-11357
                                 -2-

the standard set out in Strickland v. Washington, 466 U.S. 668,

689-94 (1984).   Resolving his allegation of a due process

violation based on a coconspirators’s perjured testimony is

unnecessary because even if he could establish that the testimony

was perjurious, he failed to make any showing that the Government

knew that the testimony was untrue.   See Smith v. Black, 904 F.2d
950, 961 (5th Cir. 1990).   Finally, Puma’s challenge to the trial

court’s application of U.S.S.G. § 3B1.1 is not cognizable in a

§ 2255 proceeding.

     AFFIRMED.